13‐428‐cr 
        United States v. Lane 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 27th day of February, two thousand 
        fourteen. 
                                          
        PRESENT:  AMALYA L. KEARSE, 
                     RALPH K. WINTER 
                     RICHARD C. WESLEY, 
                                  Circuit Judges, 
        ____________________________________________  
         
        UNITED STATES OF AMERICA,  
         
                                  Appellee, 
         
                     ‐v.‐                                        No. 13‐428‐cr 
         
        BERNARD LANE, 
         
                                  Defendant‐Appellant.            
        ____________________________________________  
         
        FOR APPELLANT:            Yvonne Shivers, New York, NY. 
         
  FOR APPELLEE:        Monica J. Richards, Assistant United States Attorney, for 
                       William J. Hochul, Jr., United States Attorney for the 
                       Western District of New York, Buffalo, NY.  
____________________________________________  
 
      Appeal from the United States District Court for the Western District of 
New York (Richard J. Arcara, Judge). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the district court be and 

hereby is AFFIRMED. 

      Defendant Bernard Lane pled guilty to one count of mail fraud and one 

count of tax evasion in the United States District Court for the Western District of 

New York. The court then sentenced Lane to 41 months in prison and ordered 

him to pay $445,619.22 in restitution to his former employer, the victim of his 

fraud, and $58,524 to the IRS. Lane now appeals, challenging the district court’s 

calculation of the “amount of loss” as it applies both to his sentencing guidelines 

calculation and the order of restitution.   

      To the extent that Lane’s challenge is to the Guidelines calculation and the 

imprisonment component of his sentence, that challenge has been waived, as 

Lane in his plea agreement agreed not to appeal from or collaterally attack a 

prison term of 51 months or less, “notwithstanding the manner in which the 




                                           2
[district court] determine[d] the sentence.”  Because Lane has made no showing 

that the waiver was unknowing or involuntary, he cannot challenge the 41‐

month imprisonment component of his sentence.   

      The government concedes, however, that Lane did not agree to waive his 

right to challenge the restitution component of his sentence.  We review the 

district courtʹs restitution order only for abuse of discretion. United States v. 

Marino, 654 F.3d 310, 316 (2d Cir. 2011). The district court calculated the amount 

of victim losses using Lane’s Pre‐Sentence Report, which was itself based on 

business records from Lane’s former employer. The district court was required 

only to make a reasonable estimate of the losses, and the evidence utilized here is 

plainly sufficient for that purpose. See United States v. Gushlak, 728 F.3d 184, 195‐

96 (2d Cir. 2013). Although Lane argues that records for legitimate orders may 

have been included among those considered by the Probation Office, he presents 

no evidence of any mistake. 

      Next, Lane points to some ambiguities in the loss amount as calculated in 

his plea agreement. These are irrelevant. The plea agreement itself said that the 

court was not bound by its calculation of the loss amount. Since the district court 




                                           3
made an independent and reasonable estimate of the victim’s loss on the basis of 

competent evidence, we affirm. 

      For the reasons stated above, the judgment of the district court is 

AFFIRMED.  

                          
                                      FOR THE COURT: 
                                      Catherine O’Hagan Wolfe, Clerk 
 
                                        




                                           4